The first objection made is, that there was no location duly made by the district for a school-house, so as to give the commissioners jurisdictions. This objection seems not well founded. *Page 314 
When the district voted to fit up and repair their school-house, and purchase new land to straighten the line, it would seem that they had as distinctly determined where their school-house should be located as if they had made an express vote. Sec. 6, ch. 80, Gen. Stats., authorizing the selectmen to condemn land for a school-house lot, empowers them to lay out a lot not exceeding half an acre — evidently contemplating that the location designated has not been described by metes and bounds, so that such description does not seem to be necessary.
It is further objected, that the report of the commissioners does not show that the commissioners found, as a fact, that there had been a location, or that the petitioners were aggrieved. The petition alleged that the petitioners were aggrieved by the location, and the commissioners, after due hearing, changed the location; and all this appears of record. As, in fact, there had been a location, and the commissioners determined to change it, it appears to my that the record is sufficient. The whole, taken together, shows substantially that the petitioners alleged that they were aggrieved by the location of the schoolhouse, and that the commissioners found so. The parties have not found it necessary to bring the exact record before the court. Acting upon the information which is given us by the case, it seems that there is enough apparent to slow that the commissioners had jurisdiction.
It is further objected, that the district had never acquired any title to the land, and that therefore the selectmen cannot proceed to build. It is true that the statute does not, in express terms, authorize the selectmen to negotiate for the land, or cause it to be condemned, if necessary; but the terms of the statute are broad enough to embrace that power, and it must be understood that it was so embraced, since otherwise the selectmen would be powerless to act in many if not in most cases. If the selectmen would have power to pay the damages, it would seem to follow that they must have power to accept, for the benefit of the district, a suitable release. The fact, if it be so, that the owner of the land is willing to give it, does not make his release less available.
It appears from the case stated, that when the district voted to abandon the location of the commissioners, they had already voted to dismiss the only article under which that subject could have been acted upon. Article 9, under which the vote appears to have been taken, is stated in the case to have been general in its nature, and to have contained no allusion to this subject. No attempt appears to have been made to reconsider the vote dismissing the first article. It is said, also, by the defendants, that the statute does not authorize districts to abandon locations, but only to change them. For both those reasons it appears that the location has not been abandoned.
It is also objected, that a location by the commissioners is not one of the locations mentioned in the statute on which the selectmen may build if the district neglect. It would be a strange result if the law were so left that the district could not in any way be obliged to build a school-house after the commissioners had located it. The statute, *Page 315 
however, appears to treat the commissioners' location as supplementary to and a completion of a process of which the other modes of location may be the commencement. The statutes, being in pari materia, must be construed together, and so, if possible, as to give effect to the whole. The proceeding before the commissioners seems to be in the nature of an appeal, and a continuation and completion of proceedings commenced in the other modes, — so that it seems admissible so to construe the statute as to embrace in the term "lot so designated," the lot which is the subject of consideration in this case. It is objected that one of the selectmen had taken some part in preventing the commissioners from taking other land. That question having been determined and a different location established, it is not easy to see how he should have any feeling or any interest. It does not appear that he was a member of the district, or interested in it, but only had an outside interest in land which was not taken. It is difficult to see how this can furnish any reason to the plaintiff for recusing such selectman. If these views are correct, there is no occasion to interfere with the proceedings of the selectmen, and the bill must be dismissed with costs.